Case:19-00524-jwb Doc #:34 Filed: 05/16/2019 Page 1 of 2

UNITED|STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

 

InRe: RICHARD HERNANDEZ : Case No.: 19-00524
BOBBIE HERNANDEZ Chapter 13
. Hon.

Filed: February 13, 2019

 

Debtor{s}

CHAPTER 13 PLAN

 

b Original Chapter 13 Plan V ‘nenanet no: __3__(V¥- } pre-confirmation { )post-confirmation _

o Check this box if this plan deviates in any way from the model plan, Specify the deviations in Section IV. P.

 

NOW COME(S) RICHARD HERNANDEZ BOBBIE HERNANDEZ the Debtor(s) by and through their attorney,
David W. Garrett & Associates, P.C., and modify the Chapter 13 plan as authorized by 11 U.S.C. §1323. This case
was filed on February 13, 2019, The plan has not yet been confirmed. This case has never been converted,
dismissed, or reinstated. The Debtors modify the plan as follows: .

2. Personal Property:

a. Pra-Confirmation Adequate Protections Payments (APP): If the Trustee is to pay pre-confirmation APP the secured
‘creditor’s name, address, the account number and the payment amount must be provided and it must be signified
by entering the monthly sayerent amount in the box marked “Pre-Conf. APP” under b, or c. of this paragraph. The
Trustee will not disburse an ARP until a proof of claim is filed with documentation of a perfected lien satisfactory to

the Trustee.

b. Secured Claims Subject to Final Paragraph of 11 U.S.C. § 1325(a}: Each secured creditor in this class has a lien that
_is not subject to 11 U.S.C. § 506.! Claims in this class shall be paid as follows plus an additional pro-rata amount that
_may be available from funds dn hand at an interest rate specified below or the contract rate specified in the proof
.of claim, whichever is lower. ,

 

Creditor, Address & Collateral Balance Owing | Interest | Pre-Conf. | Equal Monthly
Account No. Rate APP Payment

 

 

 

 

 

 

 

 

 

 

c. Secured Claims Subject to 11/U.S.C. § 506%: Claims in this class shall be paid as follows plus an additional pro-rata
amount that may be available| from funds on hand at an interest rate specified below or the contract rate specified
in the proof of claim whichever is lower. Creditor will be paid the fair market value (FMV) as a secured clalm and
any balance due as a general unsecured claim.

 

‘Such a claim is not subject to “cramndown” and will be patd|the full balance owing, If the collateral is a motor vehicle and is destroyed, the Debtar(s), with consent from
the secured creclitor and Trustee, or by arder of the Court may use the collateral insurance praceeds to purchase replacement collateral, to which the crediter’s lien
shail attach.

lf the collateral is a’motor vehicle and is destroyed, the Debtor(s}, with consent from the secured creditor and Trustee or by order of the Court, may use the
collateral insurance proceeds to purchase replacement collateral, to which the creditor's lien shail attach.

 
 

 

 

 

 

/ po —Gase19.00524-iwh Doc #:34_ Filed: 05/16/2019 Page 2 of 2
‘| Creditor, Address & Collateral FMV interest { Pre-Conf. Equal
Account No,! Rate APP Monthiy
Payment
Credit Union ONE Acctit: 3007978200 5910.00 Contract 358 225
Attn: Bankruptcy Opened 10/15 Last ors%
400 East Nine Mile | Active 12/04/18 whichever
Road Market: 7,000.00 is lower
Ferndale Mi 48220- | Claim: 9,910.00
0000 Unsecured; 2,910.00
2008 Jeep Wrangler

 

 

 

 

 

 

 

In all other respects, the Chapter 13 plan remains the same.

Pate: SUH 2 ory

B/S 19

Date:

 

Richard Hemuder

RICHARD HERNANDEZ, Debtor

PAovhiz Aer

BOBBIE HERNANDEZ, Deb

LA

|
DAVID W. GARRETT, Counsel for the Debtor

ti the cred itor files a proof of claim with a balance owing whieh is different from the amount listed above, the proof of claim shail contro! as to the amount of the

debt, unless a party in Interest objects to the proof of claim,

 
